--------------------------------------------------------------------------------

Exhibit 10.1

SUNOPTA INC.

STOCK DEFERRAL PLAN FOR NON-EMPLOYEE DIRECTORS

1. Purpose; Effective Date. The Board of Directors (the “Board”) of SunOpta Inc.
(the “Company”) adopts this Stock Deferral Plan for Non-Employee Directors (the
“Plan”) for the purpose of providing a mechanism for non-employee directors to
defer the receipt of common shares (“Common Shares”) issued under restricted
stock units (“RSUs”) granted under the Company’s 2013 Stock Incentive Plan (the
“Stock Incentive Plan”). The Plan is effective as of August 12, 2014 (the
“Effective Date”).

2. Eligibility. Non-employee directors of the Company (“Directors”) are eligible
to defer receipt of Common Shares under the Plan.

3. Deferral Elections. A Director may elect to defer receipt of Common Shares
issuable for service as a director under RSUs awarded under the Stock Incentive
Plan by submitting a “Participation Agreement” to the Company on a form
specified by the Company no later than the applicable deferral deadline. Any
Director who has submitted a Participation Agreement is hereafter referred to as
a “Participant.” A Participation Agreement submitted by a Participant shall
automatically continue from year to year and shall be irrevocable with respect
to stock compensation for a year once the deferral deadline for stock
compensation for that year has passed, but the Participant may modify or
terminate a Participation Agreement for compensation for any year by submitting
a revised Participation Agreement or otherwise giving written notice to the
Company at any time on or prior to the deferral deadline for stock compensation
for that year.

(a) Elections by Continuing Directors. The deferral deadline for an election to
defer receipt of Common Shares issuable under RSUs for services performed in any
calendar year shall be the last business day of the prior calendar year.

(b) New Directors. A person who first becomes a Director during a calendar year
may elect to defer stock compensation referred to in paragraph (a) above that is
payable solely for services performed during the remainder of the calendar year
after submission of the Participation Agreement, subject to all of the
provisions of paragraph (a), except that the election shall be made within 30
days after the date the person becomes a Director.

4. Accounts.

(a) Accounts. The Company shall establish on its books a stock account
(individually, an “Account” and collectively, the “Accounts”) for each
Participant which shall be denominated in Common Shares, including fractional
shares.

(b) Crediting of Deferrals. Deferred RSU Shares shall be credited to a
Participant’s Account as of the date the RSUs become vested.

--------------------------------------------------------------------------------

(c) Dividend Credits. As of each date for payment of dividends on the Common
Shares, each Account shall be credited with an additional number of Common
Shares (including fractional shares) equal to the total amount of dividends that
would have been paid on the number of shares recorded as the balance of that
Account as of the record date for such dividend divided by the closing market
price for the Common Shares on such dividend payment date as reported on Nasdaq
or other market on which the Common shares trade determined by the Compensation
Committee of the Board of Directors (the “Committee”).

(d) Statement of Account. At the end of each calendar quarter, a report shall be
issued by the Company to each Participant setting forth the balance of the
Participant’s Account under the Plan.

5. Payment of Benefits.

(a) Plan Benefits. The Company shall pay Plan benefits to each Participant equal
to the Participant’s Account. Each Participation Agreement shall include an
election by the Participant as to the term of benefit payments with respect to
amounts deferred under the Participation Agreement. Except as otherwise provided
in this Section 5, such elections shall be irrevocable with respect to
compensation once the deferral deadline for that compensation has passed.
Participants may make different payment elections with respect to subsequent
deferrals of compensation, but no Participant may at any time have compensation
deferred under the Plan payable under more than two different terms of benefit
payments.

(b) Commencement of Payments. Payment of benefits shall commence in January of
the year following the year in which service as a Director of the Company ceases
in a manner that constitutes a “separation from service” within the meaning of
United States Treasury Regulation section 1.409A -1(h). If a Participant is a
“specified employee” within the meaning of United States Treasury Regulation
section 1.409A -1(i) as of the date of separation from service, any benefit that
otherwise would be payable within six months after separation from service will
not be paid during such six-month period and instead will be paid (without any
interest or accrued dividends) on the first business day after the date that is
six months after the separation from service or, if earlier, upon the death of
the Participant.

(c) Term of Payments. Participants may elect in their Participation Agreements
to have benefits from their Accounts paid in (i) up to five annual installments,
(ii) a single lump sum payment, or (iii) a combination of a partial lump sum
payment (expressed as a percentage) and the remainder in up to five annual
installments. At all times with respect to the amount deferred the right to a
series of installment payments is treated as a right to a series of separate
payments.

(d) Medium of Payments. Benefits payable to a Participant from an Account shall
be paid as a distribution of Common Shares (rounded to a number of whole
shares).

(e) Payment Timing and Valuation. All lump sum payments or installment payments
due under the Plan in any year shall be paid on a date in January determined by
the Company. All payments shall be based on Account balances as of the close of
business on the last trading day of the immediately preceding year. The amount
of each installment payment shall be determined by dividing the Account balance
by the number of remaining installments, including the current installment to be
paid.

2

--------------------------------------------------------------------------------

(f) Modification of Payment Elections. After a Participant’s election under
Section 5(c) regarding the term of any benefit payments has otherwise become
irrevocable or after the deferral deadline for a deferral election under Section
3 with respect to RSU Shares has passed, the Participant may elect to change
such term of payments provided (1) no such change shall be effective unless the
change election is made in writing delivered to the Company no later than the
last day of the second year preceding the year in which payment of such benefits
would otherwise have commenced and (2) the change election must include an
election to defer commencement of payment of benefits for a period of not less
than five (5) years from the year in which payment of such benefits would
otherwise have commenced; provided, however, that a change is not permissible
unless all payments under any such change election will be completed by the
fifth year following the year in which service as a Director ceases in a manner
that constitutes a “separation from service” within the meaning of United States
Treasury Regulation section 1.409A -1(h).

(g) Designation of Beneficiaries; Death.

(i) Each Participant shall have the right, at any time, to designate any person
or persons as the Participant’s beneficiary or beneficiaries (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of the Participant’s death prior to complete distribution of the benefits due
under the Plan. Each beneficiary designation shall be in written form prescribed
by the Company and will be effective only if filed with the Company during the
Participant’s lifetime. Such designation may be changed by the Participant at
any time without the consent of a beneficiary. If no designated beneficiary
survives the Participant, the balance of the Participant’s benefits shall be
paid to the Participant’s surviving spouse or, if no spouse survives, to the
Participant’s estate.

(ii) Upon the death of a Participant, any benefits payable to a surviving spouse
as beneficiary shall be paid in accordance with the payment elections for such
benefits that would have applied if the Participant had not died, and any
benefits payable to any other beneficiary (including a secondary beneficiary
following the death of a surviving spouse) shall be paid in a single lump sum
payment in January of the year following death. A surviving spouse shall not
have the right to modify payment elections.

(h) Unforeseeable Emergency. Notwithstanding the foregoing provisions of this
Section 5, an accelerated payment from a Participant’s Account may be made to
the Participant (or to the Participant’s beneficiary following the Participant’s
death) in the sole discretion of the Committee based upon a finding that the
Participant (or the Participant’s beneficiary following the Participant’s death)
has suffered an Unforeseeable Emergency. For this purpose, “Unforeseeable
Emergency” means a severe financial hardship to the Participant (or the
Participant’s beneficiary following the Participant’s death) resulting from a
sudden and unexpected illness or accident of the Participant (or the
Participant’s beneficiary following the Participant’s death) or a dependent of
the Participant (or the Participant’s beneficiary following the Participant’s
death), loss of the Participant’s (or the Participant’s beneficiary following
the Participant’s death) property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant (or the Participant’s beneficiary
following the Participant’s death). Unforeseeable Emergency shall be determined
by the Committee on the basis of information supplied by the Participant (or the
Participant’s beneficiary following the Participant’s death). The amount of any
accelerated payment under this Section 5(h) shall be limited to the amount
reasonably necessary to meet the Participant’s (or the beneficiary’s following
the Participant’s death) needs resulting from the Unforeseeable Emergency, after
taking into account insurance and other potential sources of funds to meet such
needs, plus the amount reasonably necessary to cover income and withholding
taxes on the accelerated payment. Any such accelerated payment shall be paid as
promptly as practicable following approval by the Committee and shall be paid
pro-rata from the Participant’s Accounts based on the account balances as of the
close of business on the day prior to the payment date.

3

--------------------------------------------------------------------------------

(i) Payment to Guardian. If a benefit under the Plan is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Plan benefit to the
guardian, legal representative or person responsible for the care and custody of
such minor, incompetent or person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
benefit.

(j) Divorce. Payments may be made to a spouse or former spouse in connection
with a divorce in accordance with a qualified domestic relations order as
defined in section 206(d)(3) of ERISA and procedures adopted by the Committee.
Reference to section 206(d)(3) is for purposes of specifying administrative
requirements and procedures and shall not be interpreted to mean that any ERISA
requirements apply or are incorporated into the Plan. The reference shall not
give any person any rights under ERISA

(k) Withholding; Payroll Taxes. The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under Canadian,
U.S., provincial, state or local law.

(l) Payment Prior to Corporate Transaction. Notwithstanding any provision in
this Plan, immediately prior to the consummation of a Corporate Transaction, the
Company shall pay in a lump sum to each Participant the full amount in the
Participant’s Account as a distribution of Common Shares (rounded to a number of
whole shares). For purposes of this Plan, a “Corporate Transaction” shall mean
the occurrence of any of the following events, provided, however, that such
event also constitutes a “change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company” within the meaning of Section 409A(a)(2)(A)(v) of the United States
Internal Revenue Code of 1986, as amended (the “Code”):

(1) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote in the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the surviving or continuing corporation immediately after the
Merger, disregarding any Voting Securities issued or retained by such holders in
respect of securities of any other party to the Merger;

4

--------------------------------------------------------------------------------

(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company; or

(3) any Person shall, as a result of a tender or exchange offer, have become the
beneficial owner (within the meaning of Rule 13d-3 under the United States
Securities Exchange Act of 1934), directly or indirectly, of Voting Securities
representing fifty percent (50%) or more of the combined voting power of the
then outstanding Voting Securities.

For purposes of this Plan the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person”, as
such term is used in Section 14 (d) of the Securities Exchange Act of 1934,
other than the Company, a wholly owned subsidiary of the Company or any employee
benefit plan(s) sponsored by the Company.

6. Administration.

(a) Committee Duties. This Plan shall be administered by the Committee. The
Committee shall have responsibility for the general administration of the Plan
and for carrying out its intent and provisions. The Committee shall interpret
the Plan and have such powers and duties as may be necessary to discharge its
responsibilities. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

(b) Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

7. Claims Procedure.

(a) Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Committee, which shall respond in writing as soon as
practicable.

(b) Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

(i) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

(ii) A description of any additional material or information required and an
explanation of why it is necessary; and

5

--------------------------------------------------------------------------------

(iii) An explanation of the Plan’s claim review procedure.

(c) Review of Claim. Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

(d) Final Decision. The decision on review shall normally be made within sixty
(60) days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reasons and the relevant Plan provisions. All decisions on review shall be final
and bind all parties concerned.

8. Amendment and Termination of the Plan.

(a) Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall affect the terms of any previously
deferred amounts or the terms of any irrevocable Participation Agreement of any
Participant.

(b) Termination. The Board may at any time partially or completely terminate the
Plan if, in its judgment, the tax, accounting, or other effects of the
continuance of the Plan, or potential payments thereunder, would not be in the
best interests of the Company.

(i) Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Participation Agreements
and terminating all existing Participation Agreements to the extent such
Participation Agreements have not yet become irrevocable. In the event of such a
partial termination, the Plan shall continue to operate and be effective with
regard to all compensation deferred prior to the effective date of such partial
termination.

(ii) Complete Termination. The Board may completely terminate the Plan as
provided in this Section 8(b)(ii). In connection with any complete termination,
the Company shall act in good faith in accordance with applicable regulations to
avoid adverse tax consequences on Participants under Section 409A of the
Internal Revenue Code.

(1) In the event the Board causes a complete termination of the Plan (other than
in connection with a “change in control event” as provided in Section
8(b)(ii)(2)), the Plan shall continue to operate as in a partial termination
except as provided in this Section 8(b)(ii)(1). For a period selected by the
Board of at least twelve (12) months from the date the Board takes action to
terminate the Plan, the Plan shall continue to pay benefits otherwise payable
under the terms of the Plan absent termination of the Plan. On a date selected
by the Board that is more than twelve (12) months after the date the Board took
action to terminate the Plan, the Plan shall cease to operate, the Company shall
determine the balance of each Participant’s Account as of the close of business
on such date and the Company shall pay out such Account balances to the
Participants in a single lump sum payment as soon as practicable after such
date, but in no event shall such distribution be made later than 24 months after
the date the Board took action to terminate the Plan.

6

--------------------------------------------------------------------------------

(2) The Board may completely terminate the Plan at any time during the thirty
(30) days preceding or the twelve (12) months following a “change in control
event” within the meaning of Treasury Regulation section 1.409A -3(j)(4)(ix)
provided that the termination complies with the other requirements of that
section. In that event, on the effective date of the complete termination, the
Plan shall cease to operate, the Company shall determine the balance of each
Participant’s Account as of the close of business on such effective date, and
the Company shall pay out such Account balances to the Participants in a single
lump sum payment as soon as practicable and in no event later than twelve (12)
months after the Company irrevocably takes all necessary action to terminate and
distribute.

9. Miscellaneous.

(a) Unsecured General Creditor. The Accounts shall be established solely for the
purpose of measuring the amounts owed to Participants or beneficiaries under the
Plan. Participants and their beneficiaries, heirs, successors and assigns shall
have no legal or equitable rights, interest or claims in any property or assets
of the Company. Except as may be provided in Section 9(b), assets of the Company
shall not be held under any trust for the benefit of the Participants, their
beneficiaries, heirs, successors or assigns, or held in any way as collateral
security for the fulfilling of the obligations of the Company under the Plan.
Any and all of the Company’s assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be that of an unfunded and unsecured promise to pay benefits in
the future, and the rights of Participants and beneficiaries shall be no greater
than those of unsecured general creditors of the Company.

(b) Trust Fund. The Company shall be responsible for the payment of all benefits
provided under the Plan. The Company may establish one or more trusts, with such
trustees as the Board may approve, for the purpose of providing for the payment
of such benefits, but the Company shall have no obligation to contribute to such
trusts except as specifically provided in the applicable trust documents. Such
trust or trusts shall be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. To the extent any benefits provided under
the Plan are actually paid from any such trust, the Company shall have no
further obligation with respect thereto, but to the extent not so paid, such
benefits shall remain the obligation of, and shall be paid by, the Company.

(c) Non-assignability. Neither a Participant nor any other person shall have the
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be non-assignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

7

--------------------------------------------------------------------------------

(d) Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the province of Ontario and the federal
laws of Canada applicable therein.

(e) Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.

(f) Notice. Any notice or filing required or permitted to be given to the
Company or the Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Secretary of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

(g) Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of the Company, and successors of any such
corporation or other business entity.

The foregoing Plan was approved by the Board of Directors of SunOpta Inc. on
August 12, 2014.

          SUNOPTA INC.

By:    /s/ John Ruelle

Title: Chief Administrative Officer,
          Senior Vice President of Corporate 
          Development and Secretary

8

--------------------------------------------------------------------------------